        Case 1:20-cv-11092-FDS Document 35 Filed 08/01/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS




 SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

 V


 NELSON GOMES, MICHAEL LUCKHOO-                                 Civil Action No. 20-CV-11092-FDS
 BOUCHE, SHANE SCHMIDT, DOUGLASS ROE,
 KELLY WARAWA, FFS CAPITAL LIMITED,
 PAIFANG TRADING LIMITED, ATLANTEAN
 MANAGEMENT CORPORATION,MEADOW
 ASIA LIMITED AND THYME INTERNATIONAL
 LIMITED

                       Defendants.




                            ASSENTED TO MOTION FOR
                       EXTENSION OF TIME TO FILE ANSWER


       Defendant Michael Luckhoo-Bouche hereby moves this Court to extend the time in

which he may file an Answer to the Complaint to and including August 31,2020. As grounds

for this Motion, counsel for defendant asserts covid-19 travel restrictions have necessitated

multiple teleconferences and Zoommeetings to adequately respond to the allegations of the

Complaint.

       Plaintiff s counsel has   assented to this   Motion on behalf of the SEC.
        Case 1:20-cv-11092-FDS Document 35 Filed 08/01/20 Page 2 of 2




 Dated: August I,2020                                    Respectfully submitted,
                                                         Michael Luckhoo-Bouche
                                                         By his attomey,

                                                         /sl JuanM. Marcelino,   Esq,

                                                         Juan M. Marcelino, BBO No. 3188i0
                                                         juanmmarcelino @gmai1. com
                                                          360 Forest Street
                                                          Bridgewater, MA 02324
                                                          Tel. 617 -794-8773



                               CERTIFICATE OF SERVICE

        I hereby certifu that the foregoing document was served by ECF on counsel for the
Securities and Exchange Commission on August 1,2020.



                                                   lsl hanM. Marcelino

                                                   Juan M. Marcelino
